Exhibit 5.1 Opinion of Debevoise & Plimpton LLP [Debevoise & Plimpton LLP Letterhead] May 31, 2011 Hertz Global Holdings, Inc. 225 Brae Boulevard Park Ridge, New Jersey 07656-0713 Registration Statement on Form S-4 of Hertz Global Holdings, Inc. (Registration No. 333-174042) Ladies and Gentlemen: We have acted as special counsel to Hertz Global Holdings, Inc., a Delaware corporation (the “Company”), in connection with the filing with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Act”), of a registration statement on Form S-4 (File No. 333-174042) (such registration statement, as amended, including the documents incorporated by reference therein, the “Registration Statement”), relating to the proposed offer by the Company (the “Exchange Offer”) to exchange each of the issued and outstanding shares of common stock, par value $0.01 per share (together with the associated preferred stock purchase rights, “Dollar Thrifty Common Stock”), of Dollar Thrifty Automotive Group, Inc., a Delaware corporation (“Dollar Thrifty”), for (i) $57.60 in cash, without interest and less any required withholding taxes, and (ii) 0.8546 shares of common stock, par value $0.01 per share, of the Company (“Company Common Stock”). In rendering the opinions expressed below, (a) we have examined and relied on the originals, or copies certified or otherwise identified to our satisfaction, of such agreements, documents and records of the Company and such other instruments and certificates of public officials, officers and representatives of the Company and others as we have deemed necessary or appropriate for the purposes of such opinions, (b) we have examined and relied as to factual matters upon, and have assumed the accuracy of, the statements made in the certificates of public officials, officers and representatives of the Company and others delivered to us and (c) we have made such investigations of law as we have deemed necessary or appropriate as a basis for such opinions. In rendering the opinions expressed below, we have assumed, with your permission, without independent investigation or inquiry, (i) the authenticity and completeness of all documents submitted to us as originals, (ii) the genuineness of all signatures on all documents that we examined, (iii) the conformity to authentic originals and completeness of documents submitted to us as certified, conformed or reproduction copies and (iv) the legal capacity of all natural persons executing documents. Based on and subject to the foregoing and the assumptions, qualifications and limitations hereinafter set forth, we are of the opinion that, when certificates for the shares of Company Common Stock have been duly executed, authenticated, issued and delivered or uncertificated shares of Company Common Stock have been duly issued and delivered, as the case may be, as contemplated by the Registration Statement, and in accordance with the terms and conditions of the Exchange Offer as described therein, the Company Common Stock will be validly issued, fully paid and non-assessable under the laws of the State of Delaware. We are members of the bar of the State of New York. We express no opinion as to the laws of any jurisdiction other than the laws of the State of Delaware, as currently in effect. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement, to the reference to our firm under the caption “Legal Matters” in the Prospectus/Offer to Exchange forming a part thereof and to the incorporation by reference of this opinion and consent as exhibits to any registration statement filed in accordance with Rule 462(b) under the Act relating to the issuance of Company Common Stock pursuant to the Exchange Offer.In giving such consent, we do not thereby concede that we are within the category of persons whose consent is required under Section 7 of the Act or the rules and regulations of the Commission thereunder. Very truly yours, /s/ Debevoise & Plimpton LLP Debevoise & Plimpton LLP 2
